Citation Nr: 0213143	
Decision Date: 09/27/02    Archive Date: 10/03/02

DOCKET NO.  97-01 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a compensable initial disability rating for 
hypothyroidism.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from August 1989 to August 
1994.  This matter comes to the Board of Veterans' Appeals 
(Board) from a July 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
granted service connection for hypothyroidism and assigned a 
non-compensable rating for the disorder effective from August 
2, 1994.  In August 1995, the veteran's representative 
submitted a notice of disagreement with the assigned rating.  
This issue was not included in the statement of the case that 
the RO issued in May 1996.

The case was previously before the Board in March 2000, at 
which time issues no longer in appellate status were decided 
and the issue of a higher rating for hypothyroidism was 
remanded to the RO for the issuance of a statement of the 
case and additional development.  Supplemental statements of 
the case were issued in June 2000 and May 2002 pertaining to 
this issue.  In both instances, the cover letter to each 
supplemental statement of the case (SSOC) advised the veteran 
erroneously that a response to the SSOC was optional, and 
that if no response was received within 60 days, the case 
would be returned to the Board for appellate adjudication.  
The Board finds that the veteran was justified in his 
reliance upon such written information provided by the VA.  
Hence, although the veteran did not submit a substantive 
appeal following the issuance of the supplemental statements 
of the case, the Board notes that his representative 
ultimately confirmed continued disagreement with the assigned 
initial rating by a statement received in August 2002.  The 
Board finds that under the circumstances of this case, 
involving justifiable reliance by the veteran on VA written 
information, the veteran should not be adversely impacted.  
As such, the Board accepts jurisdiction as to this issue on 
appeal.  Subject to review by courts of competent 
jurisdiction, only the Board of Veterans' Appeals will make 
final decisions with respect to its jurisdiction.  38 
U.S.C.A. § 7104(a) (West Supp. 2002); 38 C.F.R. § 20.101(c) 
(2001).



FINDINGS OF FACT

1.  The RO has notified the veteran of the information and 
evidence needed to substantiate his claim and what assistance 
the VA would provide, obtained all relevant evidence 
designated by the veteran, and provided him VA medical 
examinations in order to assist him in substantiating his 
claim for VA compensation benefits.

2.  Throughout the rating period on appeal, the 
hypothyroidism has been shown by competent evidence to be in 
remission, and the veteran does not take any medication for 
the disorder.


CONCLUSION OF LAW

The criteria for a compensable initial disability rating for 
hypothyroidism are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. § 4.119, Diagnostic Code 7903 
(effective prior to June 6, 1996); 38 C.F.R. §§ 4.1, 4.3, 
4.31, 4.119, Diagnostic Code 7903 (effective from June 6, 
1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that a compensable initial rating for 
hypothyroidism is warranted because his service medical 
records document the symptoms of fatigue and lethargy.


Duty to Notify and to Assist

Duty to Notify

The RO provided the veteran rating decisions, supplemental 
statements of the case in June 2000 and May 2002 and letter 
correspondence.  In those documents the RO informed the 
veteran of the regulatory requirements for establishing a 
higher rating, and the rationale for determining that the 
evidence he had then submitted did not show that those 
requirements were met.  In the March 2000 remand the Board 
informed the veteran of the conflicts in the available 
evidence, the evidence required to resolve those conflicts, 
and the additional evidence needed to substantiate his claim.  
Following the March 2000 remand, in April 2000 the RO 
informed the veteran of the evidence needed to substantiate 
his claim by instructing him to identify and provide 
authorizations for the release of medical information for all 
medical care providers who had treated him for 
hypothyroidism.  The RO informed him that on receipt of that 
information the RO would obtain the medical records on his 
behalf.  The RO also instructed him to identify any VA 
medical facilities where he had been treated for 
hypothyroidism, so that the RO could obtain the records of 
treatment on his behalf.  In an August 2001 notice the RO 
informed the veteran of the provisions of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), in terms of VA's duty to inform him of the evidence 
needed to substantiate his claim and to assist him in 
obtaining that evidence.  The RO also informed the veteran 
that in order to substantiate his appeal for a higher rating, 
he needed to submit evidence showing that the criteria for a 
higher rating (which were described in the supplemental 
statements of the case) were met.  The veteran did not 
respond to the April 2000 or August 2001 notices. 

The veteran's representative has reviewed the claims file on 
multiple occasions, and did not indicate that the veteran had 
any additional evidence to submit.  The RO notified the 
veteran each time his case was sent to the Board, and 
informed him that any additional evidence that he had should 
be submitted to the Board.  The Board finds, therefore, that 
VA has fulfilled its obligation to inform the veteran of the 
evidence needed to substantiate his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

Duty to Assist

The RO has obtained the veteran's service medical records, 
and provided him VA medical examinations in August 1995 and 
September 2001.  The reports of the medical examinations 
reflect that the examiners reviewed the veteran's medical 
records, recorded his past medical history, noted his current 
complaints, conducted physical examinations and diagnostic 
testing, and rendered appropriate diagnoses and opinions.  
The veteran presented hearing testimony before the RO Hearing 
Officer in June 1997.  The veteran and his representative 
have been accorded the opportunity to present evidence and 
argument, and have done so.  The veteran has not indicated 
the existence of any other evidence that is relevant to his 
appeal.  The Board concludes that all relevant data has been 
obtained for determining the merits of the veteran's claim 
and that no reasonable possibility exists that any further 
assistance would aid him in substantiating his claim.  Wensch 
v. Principi, 15 Vet. App. 362, 368 (2001).

Laws and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If the 
minimum schedular evaluation requires residuals and the 
schedule does not provide a no-percent evaluation, a no-
percent evaluation is assigned when the required residuals 
are not shown.  38 C.F.R. § 4.31.

The veteran has appealed the disability rating initially 
assigned with the grant of service connection in July 1995.  
Because he has appealed the initial rating, the Board must 
consider the applicability of staged ratings for the complete 
rating period on appeal (i.e. since the effective date of 
service connection).  Fenderson v. West, 12 Vet. App. 119, 
126-27 (1999).

The Board notes that during the pendency of the veteran's 
appeal, the regulations pertaining to the evaluation of 
disorders of the endocrine system were revised effective June 
6, 1996.  Schedule for Rating Disabilities; Endocrine System 
Disabilities, 61 Fed. Reg. 20,440, 20,446 (May 7, 1996) 
(codified at 38 C.F.R. Part 4).  Because the regulations were 
revised during the pendency of the appeal, the veteran is 
entitled to application of the criteria more favorable to 
him.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

VA's General Counsel has held that where a law or regulation 
changes during the pendency of an appeal, the Board should 
first determine which version of the law or regulation is 
more favorable to the veteran.  In making that determination 
it may be necessary for the Board to apply both the old and 
the new versions of the regulation.  If application of the 
revised regulation results in a higher rating, the effective 
date for the higher disability rating can be no earlier than 
the effective date of the change in the regulation.  
38 U.S.C.A. § 5110(g).  Prior to the effective date of the 
change in the regulation, the Board can apply only the 
original version of the regulation.  VAOPGCPREC 3-00.

In the June 2000 supplemental statement of the case the RO 
provided the veteran the revised regulation pertaining to 
hypothyroidism and considered the revised regulation in 
confirming the non-compensable rating.  The veteran was 
provided the opportunity to present evidence and arguments in 
response.  The Board finds, therefore, that it may proceed 
with a decision on the merits of the veteran's claim, with 
consideration of the original and revised regulations, 
without prejudice to the veteran.  Bernard v Brown, 4 Vet. 
App. 384 (1993).  

Prior to June 6, 1996, 38 C.F.R. § 4.119, Diagnostic Code 
7903 for hypothyroidism provided a 10 percent rating if the 
disorder was moderate, with fatigability, and the disorder 
was non-compensable if in remission.  The revised regulation 
provides a minimum 10 percent rating if the disorder is 
manifested by fatigue, or if continuous medication is 
required to control the disorder.  38 C.F.R. § 4.119 (2001).

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  When there is an approximate balance 
of positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 4.3.  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that "when the positive and 
negative evidence relating to a veteran's claim are in 
'approximate balance,' thereby creating a 'reasonable doubt' 
as to the merits of his or her claim, the veteran must 
prevail."  Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001).  If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.

Analysis

The veteran's service medical records disclose that the 
diagnosis of early hypothyroidism was made in October 1992 
when laboratory tests revealed a thyroid hormone level to be 
below normal.  Based on that finding, the RO granted service 
connection for hypothyroidism in July 1995, effective August 
2, 1994.  The veteran was not provided a VA medical 
examination until August 1995, at which time his thyroid 
hormone levels were found to be within normal limits.  He 
denied having taken any medication for the disorder since it 
was diagnosed in 1992, and the examination resulted in a 
diagnosis of hypothyroidism by history.

The veteran was again examined in conjunction with his appeal 
of other issues in July 1996.  The examiner then stated that 
the veteran having hypothyroidism was doubtful, in that he 
had never been treated for the disorder.  The examiner at 
that time did not conduct any relevant laboratory testing.

The veteran was again examined in September 2001 for the 
specific purpose of documenting all manifestations of 
hypothyroidism.  He then complained of fatigue, having 
impaired memory and concentration, and rare dizziness.  He 
also complained of alternating diarrhea and constipation, but 
his VA treatment records disclose that those symptoms have 
been diagnosed as irritable bowel syndrome and were not 
attributed to hypothyroidism.  He denied having any 
difficulty swallowing or symptoms of aspiration.  He did 
complain of cold intolerance.  He denied any significant 
weight gain or loss.  On examination the thyroid was of 
normal size, without masses.  Laboratory testing showed his 
thyroid hormone level to be normal.  The examiner determined 
that the veteran did not have hypothyroidism, and that his 
vague complaints of fatigue and impaired memory and 
concentration were attributable to a number of other 
conditions.  The examiner stated that the veteran did not 
have a history or any physical findings suggestive of 
hypothyroidism or any other endocrine disorder.

According to the rating criteria in effect prior to June 6, 
1996, hypothyroidism is non-compensable if in remission.  
Because the medical evidence indicates that the veteran does 
not currently have abnormal laboratory findings or symptoms 
attributable to hypothyroidism, the disorder is considered to 
be in remission.  As such, pursuant to rating criteria in 
effect prior to June 6, 1996, the disorder is  appropriately 
rated as non-compensable since the veteran's separation from 
service.  Fenderson, 12 Vet. App. at 126-27; 38 C.F.R. 
§ 4.119, Diagnostic Code 7903 (1995).  

Pursuant to the revised rating criteria, a minimum 10 percent 
rating is applicable if the disorder is manifested by 
fatigue, or if continuous medication is required to control 
the disorder.  38 C.F.R. § 4.119, Diagnostic Code 7903 
(effective from June 6, 1996).  The examiner in September 
2001 found that the veteran's complaint of fatigue was not 
due to hypothyroidism, in that he did not then have that 
disorder, and the veteran has not taken medication for 
hypothyroidism.  The criteria for the minimum 10 percent 
rating have not been met since the veteran's separation from 
service, and the disorder is appropriately rated as non-
compensable based on the revised rating criteria.  Fenderson, 
12 Vet. App. at 126-27; 38 C.F.R. § 4.31.  

Because neither the rating criteria in effect prior to June 
6, 1996, or from June 6, 1996, result in a compensable 
rating, the Board finds that neither version of the 
regulation is more favorable to the veteran.  VAOPGCPREC 3-
00.  The Board further finds that the preponderance of the 
evidence is against the appeal to establish entitlement to a 
compensable initial disability rating for hypothyroidism.


ORDER

The appeal to establish entitlement to a compensable initial 
disability rating for hypothyroidism is denied.




		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

